Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-16 are pending.
Claim 1-16 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,7,13,14,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US-PG-PUB 2018/0199322 A1) and in view of Tabet et al. (US-PG-PUB 2018/0270852 A1) and in view of Wang et al. (US-PG-PUB 2018/0367265 A1).

The application is about device with alterable transmission time interval and is shown in fig.1 

    PNG
    media_image1.png
    674
    526
    media_image1.png
    Greyscale











The primary reference Takeda et al. (US-PG-PUB 2018/0199322 A1) is about and is variable transmission time interval and is shown in fig. 9




    PNG
    media_image2.png
    528
    725
    media_image2.png
    Greyscale










The secondary reference Tabet is about control signaling optimization and is shown in fig.6 

    PNG
    media_image3.png
    693
    517
    media_image3.png
    Greyscale

The third reference Wang et al. (US-PG-PUB 2018/0367265 A1) hereinafter Wang is about a method for detecting valid TTI for transmitting physical channel and is show in fig. 6 below.

    PNG
    media_image4.png
    360
    489
    media_image4.png
    Greyscale













As to claim 1. Takeda teaches a radio communication method with an alterable Transmission Time Interval (TTI) (Takeda fig. 9 1st TTI and 2nd TTI i.e. alterable TTI [0104] PUSCH using legacy or short TTI therefore TTI not fix may vary [0095] allocation of normal TTI and shortened TTI which take place according to a method), comprising:
blindly detecting a primary physical downlink link control channel to acquire first downlink control information(Takeda [0088] [0091] blind decoding taking place based on which information in a DCI being detected), which comprises configuration information of a first target TTI(Takeda [0087] Ue terminal bling decoding of PDCCH i.e. configuration information  [0088] based on the blind decoding a detection is made as of whether short TTI or normal TTI is being used i.e. configuration of TTI detected [0052] shortened TTI used  based on technology or demand or requirement i.e. target TTI for link adaptation to arrive at certain QOS );  and an exit frame number(Takeda [0052][0053] signal to be transmitted during shortened and normal subframe each having a duration i.e. exit frame number see also [0061] normal TTI having a length of 7 subframe 0-6 and subframe 6 being the exit frame number);
scheduling the first target TTI based on the first downlink control information, and performing data transmission with a base station(Takeda [0102]-[0104] a PDCCH being received based on which UL transmission to eNB taking place using legacy TTI or short TTI and [0059] TTI configuration for downlink or uplink and [0053][0054] a timer); and
Takeda does not teach when a frame number of transmitted data exceeds the exit frame number, blindly detecting the primary physical downlink link control channel to schedule a second target TTI indicated by the primary physical downlink link control channel.
However Tabet from a similar field of endeavor teaches when a frame number of transmitted data exceeds the exit frame number (Tabet [0070] a PDCCH timer specifying after how many consecutive TTI decoding is not to take place in order to save resources during this time PDCCH is not monitored for RB allocations i.e. new TTI), detecting the primary physical downlink link control channel to schedule a second target TTI (Tabet [0071] once PDCCH timer expired Ue may be instructed to decode DCI in order to acquire RB i.e. new TTI see also [0006] a reduction on blind decoding being sought in order to save energy).
Thus, it would have been obvious to a person of ordinary skills before the effective filling of the application to combine the teaching of Tabet and the teaching of Takeda to use a timer as taught by Tabet and to use it  for control of the progression of frame number or duration of TTI as taught by Takeda  in order to control blind decoding in order to save energy. Because Tabet teaches  a method allowing for reduction of PDCCH monitoring thus saving resources and allow for efficient spectrum utilization (Tabet [0071]). 
The combination of Takeda and Tabet does not teach indicated by the primary physical downlink link control channel
However Wang from a similar field of endeavor teaches indicated by the primary physical downlink link control channel (Wang [0047] [0048] a RE number based on which valid TTI is determined in order for selection of a TTI for transmission).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Wang and the combined  teaching of Takeda and Tabet to use blind decoding to detect valid TTI. Because Wang teach a method of blindly decoding the candidate TTIs thus saving blind decoding time and resources (Wang [0028]).

As to claim 7. Takeda teaches  a radio communication device with an alterable Transmission Time Interval (TTI) (Takeda [0104] PUSCH using legacy or short TTI therefore TTI not fix may vary [0095] allocation of normal TTI and shortened TTI which take place according to a method), comprising:
a blindly detecting circuitry(Takeda fig. 4, 401 [0157] a control section controlling TTI  and conducting blind decoding[0088] [0091] blind decoding taking place based on which information in a DCI being detected), configured to blindly detect a primary physical downlink link control channel to acquire first downlink control information which comprises configuration information of a first target TTI(Takeda [0087] Ue terminal bling decoding of PDCCH i.e. configuration information  [0088] based on the blind decoding a detection is made as of whether short TTI or normal TTI is being used i.e. configuration of TTI detected [0052] shortened TTI used  based on technology or demand or requirement i.e. target TTI for link adaptation to arrive at certain QOS );   and an exit frame number(Takeda [0052][0053] signal to be transmitted during shortened and normal subframe each having a duration i.e. exit frame number see also [0061] normal TTI having a length of 7 subframe 0-6 and subframe 6 being the exit frame number);
a scheduling and transmitting circuitry, configured to: schedule the first target TTI based on the first downlink control information(Takeda [0102]-[0104] a PDCCH being received based on which UL transmission to eNB taking place using legacy TTI or short TTI and [0059] TTI configuration for downlink or uplink and [0053]), and perform data transmission with a base station(Takeda [0102]-[0104] a PDCCH being received based on which UL transmission to eNB taking place using legacy TTI or short TTI and [0059] TTI configuration for downlink or uplink and [0053]); and
a scheduling controlling circuitry(Takeda fig. 4, 401 [0161] a control section controlling scheduling resources) , configured to: 
Takeda does not teach when a frame number of transmitted data exceeds the exit frame number, blindly detecting the primary physical downlink link control channel to schedule a second target TTI indicated by the primary physical downlink link control channel.
However Tabet from a similar field of endeavor teaches when a frame number of transmitted data exceeds the exit frame number ( exit frame number is not a term of the art therefore it is being interpreted as a length of TTI based on this Tabet [0070] a PDCCH timer specifying after how many consecutive TTI ,decoding is not to take place in order to save resources during this time PDCCH is not monitored for RB allocations i.e. new TTI), detecting the primary physical downlink link control channel to schedule a second target TTI (Tabet [0071] once PDCCH timer expired based on which it is decided after how many TTI i.e. exit frame number,  Ue may be instructed to decode DCI in order to acquire RB i.e. new TTI see also [0006] a reduction on blind decoding being sought in order to save energy).
Thus, it would have been obvious to a person of ordinary skills before the effective filling of the application to combine the teaching of Tabet and the teaching of Takeda to use a timer as taught by Tabet and to use it  for control of the progression of frame number or duration of TTI as taught by Takeda  in order to control blind decoding in order to save energy. Because Tabet teaches  a method allowing for reduction of PDCCH monitoring thus saving resources and allow for efficient spectrum utilization (Tabet [0071]). 
The combination of Takeda and Tabet does not teach indicated by the primary physical downlink link control channel
However Wang from a similar field of endeavor teaches indicated by the primary physical downlink link control channel (Wang [0047] [0048] a RE number based on which valid TTI is determined in order for selection of a TTI for transmission).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Wang and the combined  teaching of Takeda and Tabet to use blind decoding to detect valid TTI. Because Wang teach a method of blindly decoding the candidate TTIs thus saving blind decoding time and resources (Wang [0028]).

As to claim 13. The combination of Takeda, Tabet and Wang teaches all the limitations of parent claim 1
The combination of Takeda, Tabet and Wang teaches wherein the first target TTI and the second target TTI are different or the same in length (Takeda. [0095] allocation of normal TTI and shortened TTI which take place according to a method)

As to claim 14. The combination of Takeda, Tabet and Wang teaches all the limitations of parent claim 7,
The combination of Takeda, Tabet and  Wang teaches wherein the first target TTI and the second target TTI are different or the same in length (Takeda. [0095] allocation of normal TTI and shortened TTI which take place according to a method).

As to claim 15. The combination of Takeda, Tabet and Wang  teaches all the limitations of parent claim 1,
The combination of Takeda and Wang  does not teach wherein the configuration information of the first target TTI comprises a length of the first target TTI, and the exit frame number is used to indicate the UE to remain the first target TTI unchanged within the exit frame number.
However Tabet from a similar field of endeavor teaches wherein the configuration information of the first target TTI comprises a length of the first target TTI(Tabet [0070] a PDCCH timer specifying after how many consecutive TTI decoding is not to take place in order to save resources during this time PDCCH is not monitored for RB allocations i.e. new TTI), and the exit frame number is used to indicate the UE to remain the first target TTI unchanged within the exit frame number(Tabet [0070] a PDCCH timer specifying after how many consecutive TTI decoding is not to take place in order to save resources during this time PDCCH is not monitored for RB allocations i.e. new TTI).
Thus, it would have been obvious to a person of ordinary skills before the effective filling of the application to combine the teaching of Tabet and the combined teaching  of Takeda and Wang  to use a timer as taught by Tabet and to use it  for control of the progression of frame number or duration of TTI as taught by Takeda  in order to control blind decoding in order to save energy. Because Tabet teaches  a method allowing for reduction of PDCCH monitoring thus saving resources and allow for efficient spectrum utilization (Tabet [0071]). 

As to claim 16. The combination of Takeda, Tabet and Wang  teaches all the limitations of parent claim 7,
Takeda teaches wherein the configuration information of the first target TTI comprises a length of the first target TTI(Takeda [0102]-[0104] legacy TTI or short TTI and [0059] TTI configuration for downlink or uplink and [0053] legacy TTI is based on a first DCI configuration), 
The combination of Takeda and Wang  does not teach and the exit frame number is used to indicate the UE to remain the first target TTI unchanged within the exit frame number.
However Tabet from a similar field of endeavor teaches and the exit frame number is used to indicate the UE to remain the first target TTI unchanged within the exit frame number(Tabet [0070] a PDCCH timer specifying after how many consecutive TTI decoding is not to take place in order to save resources during this time PDCCH is not monitored for RB allocations i.e. new TTI).
Thus, it would have been obvious to a person of ordinary skills before the effective filling of the application to combine the teaching of Tabet and the combined  teaching of Takeda and Wang   to use a timer as taught by Tabet and to use it  for control of the progression of frame number or duration of TTI as taught by Takeda  in order to control blind decoding in order to save energy. Because Tabet teaches  a method allowing for reduction of PDCCH monitoring thus saving resources and allow for efficient spectrum utilization (Tabet [0071]). 

Claims 2,8 are rejected under pre-AIA  35 U.S.C. 103 over Takeda et al. (US-PG-PUB 2018/0199322 A1) and in view of Tabet et al. (US-PG-PUB 2018/0270852 A1) in view of Wang et al. (US-PG-PUB 2018/0367265 A1) and in view of Park et al. (US-PG-PUB 2015/0009953 A1) hereinafter Park.

As to claim 2. The combination of Takeda, Tabet and Wang  teaches all the limitations of parent claim 1
The combination of Takeda, Tabet and Wang  teaches wherein scheduling the first target TTI based on the first downlink control information(Takeda [0102]-[0104] a PDCCH being received based on which UL transmission to eNB taking place using legacy TTI or short TTI), and performing data transmission with a base station comprises (Takeda [0102]-[0104] a PDCCH being received based on which UL transmission to eNB taking place using legacy TTI or short TTI and [0059] TTI configuration for downlink or uplink and [0053]); and performing data transmission with the base station based on the second downlink control information in the first target TTI (Takeda [0102]-[0104] a PDCCH being received based on which UL transmission to eNB taking place using legacy TTI or short TTI and [0059] TTI configuration for downlink or uplink and [0053] legacy TTI is based on a first DCI configuration).
The combination of Takeda, Tabet and Wang  does not teach determining a search area of a secondary physical downlink link control channel based on the configuration information of the first target TTI, detecting second downlink control information on the secondary physical downlink link control channel based on the search area of the secondary physical downlink link control channel
However Park from a similar field of endeavor teaches determining a search area of a secondary physical downlink link control channel based on the configuration information of the first target TTI (Park [0070] DCI of second TTI resulting from decoding of PDCCH and DCI of second TTI and information from second DCI resulted from first DCI [0069] [0073] a second PDCCH region or area being searched different from the first PDCCH),
detecting second downlink control information on the secondary physical downlink link control channel based on the search area of the secondary physical downlink link control channel (Park [0073] a second PDCCH region being searched different from the first PDCCH and DCI being detected via second PDCCH),
Therefore it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Park and the combined teaching of Takeda, Tabet and Wang  to use blind decoding to have variable transmission time interval. Because Park teaches amount of information being transmitted for each TTI can be reduced by scheduling multiple sTTi at the same time and furthermore reduction of the number of control symbol needed for each TTI can be reduced thus making more data transmission possible thereby increasing system capacity (Park [0031]).

As to claim 8. The combination of Takeda, Tabet and Wang  teaches all the limitations of parent claim 7,
The combination of Takeda, Tabet and Wang  teaches wherein the scheduling and transmitting circuitry comprises(Takeda [0102]-[0104] a PDCCH being received based on which UL transmission to eNB taking place using legacy TTI or short TTI and [0059] TTI configuration for downlink or uplink and [0053] and [0066] scheduling taking place):
a data transmitting sub-circuitry(Takeda [0111] a radio communications system therefore transmitting sub-circuit is inherent and fig.13 transmitting and receiving section), configured to perform data transmission with the base station based on the second downlink control information in the first target TTI(Takeda [0102]-[0104] a PDCCH being received based on which UL transmission to eNB taking place using legacy TTI or short TTI and [0059] TTI configuration for downlink or uplink and [0053] legacy TTI is based on a first DCI configuration see also fig. 8);
The combination of Takeda, Tabet and Wang  does not teach and a search area determining sub-circuitry, configured to determine a search area of a secondary physical downlink link control channel based on the configuration information of the first target TTI
a detecting sub-circuitry, configured to detect second downlink control information on the secondary physical downlink link control channel based on the search area of the secondary physical downlink link control channel; 
However Park from a similar field from a similar field of endeavor teaches a search area determining sub-circuitry, configured to determine a search area of a secondary physical downlink link control channel based on the configuration information of the first target TTI (Park [0070] DCI of second TTI resulting from decoding of PDCCH which take place in area or region and DCI of second TTI and information from second DCI resulted from first DCI [0069] [0073] a second PDCCH region being searched different from the first PDCCH);
a detecting sub-circuitry, configured to detect second downlink control information on the secondary physical downlink link control channel based on the search area of the secondary physical downlink link control channel(Park [0073] a second PDCCH region being searched different from the first PDCCH and DCI being detected via second PDCCH); 
Therefore it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Park and the combined teaching of Takeda, Tabet and Wang  to use blind decoding to have variable transmission time interval. Because Park teaches amount of information being transmitted for each TTI can be reduced by scheduling multiple sTTi at the same time and furthermore reduction of the number of control symbol needed for each TTI can be reduced thus making more data transmission possible thereby increasing system capacity (Park [0031]).

Claims 3,5,9,11are rejected under pre-AIA  35 U.S.C. 103 over Takeda et al. (US-PG-PUB 2018/0199322 A1) and in view of Tabet et al. (US-PG-PUB 2018/0270852 A1) in view of Wang et al. (US-PG-PUB 2018/0367265 A1) in view of Park et al. (US-PG-PUB 2015/0009953 A1) and in view of Li (US-PG-PUB 2015/0312771 A1).

As to claim 3. The combination of Takeda, Tabet, Wang  and Park  teaches all limitations of claim 2,
Takeda does not teach and wherein the second downlink control information comprises an exit indicator
However Tabet  from a similar field of endeavor teaches and wherein the second downlink control information comprises an exit indicator (Tabet [0070] a PDCCH timer)
Thus, it would have been obvious to a person of ordinary skills before the effective filling of the application to combine the teaching of Tabet and the teaching of Takeda to use a timer as taught by Tabet and to use it  for control of the progression of frame number or duration of TTI as taught by Takeda  in order to control blind decoding in order to save energy. Because Tabet teaches  a method allowing for reduction of PDCCH monitoring thus saving resources and allow for efficient spectrum utilization (Tabet [0071]). 
The combination of Takeda, Tabet and Wang   does not teach and the method further comprises: before the frame number of transmitted data exceeds the exit frame number, if the exit indicator is detected to be valid, returning to blindly detect the primary physical downlink link control channel to acquire updated first downlink control information
However Li from a similar field of endeavor teaches  and the method further comprises: before the frame number of transmitted data exceeds the exit frame number (Li [0071] blind decoding taking place based on a frame number and [0069] PDCCH declared valid base on CRC), if the exit indicator is detected to be valid (Li [0067] a PDCCH being declared valid based on a check sum) returning to blindly detect the primary physical downlink link control channel to acquire updated first downlink control information (Li [0071] information indicator being detected based on which blind decoding is done and a decision being made on whether old transport block should be transmitted based on an indicator, also based on this indicator decision is made about blind decoding and [0075] transport block is size which relate to DCI [0069] DCI differentiated by identification number which is interpreted as updated DCI) ,
Therefore it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Li and the combined teaching of Takeda, Tabet, Wang and Park  to use blind decoding to have variable transmission time interval. Because Li a method for localization of small cell to meet the demand of exponential mobile data growth (Li [0001]).

As to claim 5. The combination of Takeda, Tabet, Wang  and Park  does not teach further comprising: before the frame number of transmitted data exceeds the exit frame number, only detecting the secondary physical downlink link control channel and not blindly detecting the primary physical downlink link control channel
However Li from a similar field of endeavor teaches  further comprising: before the frame number of transmitted data exceeds the exit frame number(Li [0071] blind decoding taking place based on a frame number and [0069] PDCCH declared valid base on CRC and [0067] a PDCCH being declared valid based on a check sum) ,only detecting the secondary physical downlink link control channel and not blindly detecting the primary physical downlink link control channel(Li [0071] information indicator being detected based on which blind decoding is done and a decision being made on whether old transport block should be transmitted based on an indicator, also based on this indicator decision is made about blind decoding and [0075] transport block is size which relate to DCI [0069] DCI differentiated by identification number which is interpreted as updated DCI) 
Therefore it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Li and the combined teaching of Takeda, Tabet, Wang  and Park  to use blind decoding to have variable transmission time interval. Because Li a method for localization of small cell to meet the demand of exponential mobile data growth (Li [0001]).

As to claim 9. The combination of Takeda, Tabet, Wang  and Park  teaches all limitations of claim 8,
The combination of Takeda, Wang  and Park  does not teach and wherein the second downlink control information comprises an exit indicator
However Tabet  from a similar field of endeavor teaches and wherein the second downlink control information comprises an exit indicator (Tabet [0070] a PDCCH timer)
Thus, it would have been obvious to a person of ordinary skills before the effective filling of the application to combine the teaching of Tabet and the combined teaching of Takeda, Wang  and Park   to use a timer as taught by Tabet and to use it  for control of the progression of frame number or duration of TTI as taught by Takeda  in order to control blind decoding in order to save energy. Because Tabet teaches  a method allowing for reduction of PDCCH monitoring thus saving resources and allow for efficient spectrum utilization (Tabet [0071]). 
The combination of Takeda, Tabet, Wang  and Park  does not teach and the scheduling controlling circuitry is further configured to: before the frame number of transmitted data exceeds the exit frame number, if the detecting sub-circuitry detects the exit indicator to be valid, control the blindly detecting circuitry to return to blindly detect the primary physical downlink link control channel to acquire updated first downlink control information
However Li from a similar field of endeavor teaches  and the scheduling controlling circuitry is further configured to: before the frame number of transmitted data exceeds the exit frame number(Li [0071] blind decoding taking place based on a frame number and [0069] PDCCH declared valid base on CRC), if the detecting sub-circuitry detects the exit indicator to be valid(Li [0067] a PDCCH being declared valid based on a check sum), control the blindly detecting circuitry to return to blindly detect the primary physical downlink link control channel to acquire updated first downlink control information (Li [0071] information indicator being detected based on which blind decoding is done and a decision being made on whether old transport block should be transmitted based on an indicator, also based on this indicator decision is made about blind decoding and [0075] transport block is size which relate to DCI [0069] DCI differentiated by identification number which is interpreted as updated DCI) ,,
Therefore it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Li and the combined teaching of  Takeda, Tabet, Wang  and Park  to use blind decoding to have variable transmission time interval. Because Li a method for localization of small cell to meet the demand of exponential mobile data growth (Li [0001]).

As to claim 11. The combination of Takeda, Tabet, Wang and Park teaches all the limitations of parent claim 8,
The combination of Takeda, Tabet, Wang and Park does not teach wherein before the frame number of transmitted data exceeds the exit frame number
However Tabet from a similar field of endeavor teaches wherein before the frame number of transmitted data exceeds the exit frame number(Tabet [0070] a PDCCH timer specifying after how many consecutive TTI decoding is not to take place in order to save resources during this time PDCCH is not monitored for RB allocations i.e. new TTI).
Thus, it would have been obvious to a person of ordinary skills before the effective filling of the application to combine the teaching of Tabet and the combination of Takeda, Tabet, Wang and Park to use a timer as taught by Tabet and to use it  for control of the progression of frame number or duration of TTI as taught by Takeda  in order to control blind decoding in order to save energy. Because Tabet teaches  a method allowing for reduction of PDCCH monitoring thus saving resources and allow for efficient spectrum utilization (Tabet [0071]). 
The combination of Takeda, Tabet, Wang and Park does not teach the detecting sub-circuitry is configured to detect the secondary physical downlink link control channel, and the blindly detecting circuitry is not configured to blindly detect the primary physical downlink link control channel.
However Li from a similar field of endeavor teaches the detecting sub-circuitry is configured to detect the secondary physical downlink link control channel, and the blindly detecting circuitry is not configured to blindly detect the primary physical downlink link control channel(Li [0039] [0038] base station and UE therefore and [0046] memory therefore processor is inherent therefore detecting capability is available[0071] information indicator being detected based on which blind decoding is done and a decision being made on whether old transport block should be transmitted based on an indicator, also based on this indicator decision is made about blind decoding and [0075] transport block is size which relate to DCI [0069] DCI differentiated by identification number which is interpreted as updated DCI).
Therefore it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Li and the combined teaching of Takeda, Tabet, Wang and Park to use blind decoding to have variable transmission time interval. Because Li a method for localization of small cell to meet the demand of exponential mobile data growth (Li [0001]).

Claims 4,10 are rejected under pre-AIA  35 U.S.C. 103 over Takeda et al. (US-PG-PUB 2018/0199322 A1) in view of Tabet et al. (US-PG-PUB 2018/0270852 A1) in view of Wang et al. (US-PG-PUB 2018/0367265 A1) in view of Park et al. (US-PG-PUB 2015/0009953 A1)  and in view of Byun et al. (US-PG-PUB 2018/0294942 A1).

As to claim 4. The combination of Takeda, Tabet, Wang  and Park  teaches all the limitations of parent claim 2.
The combination of Takeda, Tabet Wang and Park  does not teach wherein the secondary physical downlink link control channel is configured in a first symbol of a frequency resource where the first target TTI is located
However Byun from a similar field of endeavor teaches wherein the secondary physical downlink link control channel is configured in a first symbol of a frequency resource where the first target TTI is located (Byun [0131] sPDCCH located in a first OFDM symbol of each sTTI in which sTTI is located).
Therefore it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Byun and the combined teaching of Takeda, Tabet Wang  and Park  to use blind decoding to have variable transmission time interval. Because Byun teaches a method for disposing a radio resource structure for satisfying lower latency by controlling a short TTI subdivided from the existing TTI. (Buyn [0006]).

As to claim 10. The combination of Takeda,  Tabet, Wang  teaches all the limitations of parent claim 8,
The combination of Takeda, Tabet, Wang  does not teach wherein the secondary physical downlink link control channel is configured in a first symbol of a frequency resource where the first target TTI is located wherein the secondary physical downlink link control channel is configured in a first symbol of a frequency resource where the first target TTI is located
However Byun from a similar field of endeavor teaches wherein the secondary physical downlink link control channel is configured in a first symbol of a frequency resource where the first target TTI is located wherein the secondary physical downlink link control channel is configured in a first symbol of a frequency resource where the first target TTI is located (Byun [0131] sPDCCH located in a first OFDM symbol of each sTTI in which sTTI is located).
Therefore it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Byun and the combined teaching of Takeda, Tabet, Wang  to use blind decoding to have variable transmission time interval. Because Byun teaches a method for disposing a radio resource structure for satisfying lower latency by controlling a short TTI subdivided from the existing TTI. (Buyn [0006]).

Claims 6,12 are rejected under pre-AIA  35 U.S.C. 103 over Takeda et al. (US-PG-PUB 2018/0199322 A1) in view of Tabet et al. (US-PG-PUB 2018/0270852 A1) in view of Wang et al. (US-PG-PUB 2018/0367265 A1) and in view of Morioka (US-PG-PUB 2017/0164272 A1)

As to claim 6. The combination of Takeda, Tabet and Wang  teaches all the limitations of parent claim 1
The combination of Takeda,  Tabet and Wang  teaches wherein blindly detecting a primary' physical downlink link control channel to acquire first downlink control information comprises (Takeda [0088] [0091] blind decoding taking place based on which information in a DCI being detected as for whether TTI is a short one or legacy therefore frame number or size of TTI is known via blind decoding:
blindly detecting a search area of the primary physical downlink link control channel(Takeda [0088] [0091] blind decoding taking place based on which information in a DCI being detected as for whether TTI is a short one or legacy therefore frame number or size of TTI is known via blind decoding); 
The combination Takeda,  Tabet, Wang  does not teach and acquiring the first downlink control information by descrambling target Cell Radio Network Temporary Identify (CRNTI) which is related to the primary physical downlink link control channel
However Morioka from a similar field of endeavor teaches acquiring the first downlink control information by descrambling target Cell Radio Network Temporary Identify (CRNTI) which is related to the primary physical downlink link control channel(Morioka [0037] CRNTI being descrambled based on which DCI of PDCCH is extruded) 
Therefore it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Morioka and the combined teaching of Takeda, Tabet, Wang  to use blind decoding to have variable transmission time interval. Because Morioka teaches a method to reduce overhead of the resource request thus providing increased system capacity for user data transmission and reduce latency (Morioka [0011]).

As to claim 12. The combination of Takeda, Tabet and Wang  teaches all the limitations of parent claim 7
The combination of Takeda, Tabet and Wang  teaches wherein the blindly detecting circuitry’ comprises:
a blindly detecting sub-circuitry, configured to blindly detect a search area of the primary physical downlink link control channel (Takeda [0088] [0091] blind decoding which always take place in a search area taking place based on which information in a DCI being detected as for whether TTI is a short one or legacy therefore frame number or size of TTI is known via blind decoding [0042] shortened TTI with duration or CP length or symbol length which can indicate end of TTI);
The combination of Takeda, Tabet and Wang  does not teach and
a descrambling sub-circuitry, configured to acquire the first downlink control information by descrambling target Cell Radio Network Temporary Identify (CRNTI) which is related to the primary physical downlink link control channel
However Morioka from a similar field of endeavor teaches and a descrambling sub-circuitry, configured to acquire the first downlink control information by descrambling target Cell Radio Network Temporary Identify (CRNTI) which is related to the primary physical downlink link control channel. (Morioka [0037] CRNTI being descrambled based on which DCI of PDCCH is extruded)
Therefore it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Morioka and the combined teaching of Takeda, Tabet and Wang  to use blind decoding to have variable transmission time interval. Because Morioka teaches a method to reduce overhead of the resource request thus providing increased system capacity for user data transmission and reduce latency (Morioka [0011]).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412                    

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412